DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-12.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/30/2019. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2019/109455 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2006/0134020, Jun. 22, 2006) in view of Ritchey et al. (US 4,339,432, Jul. 13, 1982) and Yang et al. (US 2016/0296437, Oct. 13, 2016).
Robinson et al. disclose an oral care composition comprising a water-soluble calcium salt, a fluoride-providing agent, and a chelating agent (abstract). The oral composition may be a dentifrice (¶ [0049]). The fluoride-providing agent is present in an amount sufficient to release between about 200 ppm to 3000 ppm (about 0.02% to 0.3%) fluoride ion (¶ [0026]). Suitable fluoride-providing agents include sodium fluoride (¶ [0024]). The composition may optionally comprise an orally acceptable zinc ion source. One or more such sources may be present. Suitable zinc ion sources include without limitation zinc citrate. One or more zinc ion sources are optionally present in a total amount of about 0.05% to about 3% (¶ [0068]). The composition may optionally comprise a stannous ion source (¶ [0064]). The pH of the composition is generally in the range of from about 4.5 to about 9 (¶ [0038]). The composition may comprise at least one thickening agent. Suitable thickening agents include cellulosic polymers such as carboxymethylcellulose. One or more thickening agents are optionally present in a total amount of about 0.01% to about 15% (¶ [0051]). The composition may a dentally acceptable abrasive material. Suitable abrasives include silica. One or more abrasives are optionally present in an abrasive effective total amount, typically about 5% to about 70% (¶ [0054]). One or more humectants are optionally present in a total amount of 
Robinson et al. differ from the instant claims insofar as not disclosing wherein the composition comprises glycine.
However, Ritchey et al. disclose wherein zinc ions may be kept in a biologically active solution at a pH of about 4.5 to about 8 by the addition of glycine and that the astringency of an oral composition containing biologically active zinc may be reduced by the addition of glycine to the composition and by adjusting the pH to a range of from 4.5 to about 8.0 (col. 2, lines 25-31). Glycine is an amino acid and has been used as a nutrient and is non-toxic. It is also an excellent buffer and a natural sweetening agent. The concentration of glycine will vary from about 0.01% to about 4% (col. 2, lines 39-49). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Robinson et al. disclose wherein the composition may comprise an amino acid. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated about 0.01% to about 4% glycine into the composition of Robinson et al. since it is a known and effective amino acid and effective amount of amino acid for oral compositions as taught by Ritchey et al. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated glycine into the composition of Robinson et al. since glycine aids in keeping zinc ions in a biologically 
The combined teachings of Robinson et al. and Ritchey et al. do not disclose wherein the composition comprises zinc lactate.
However, Yang et al. disclose a composition comprising a zinc ion source for use in inhibiting the adherence to or invasion of oral soft tissue, by a periodontal pathogen (abstract). Suitable zinc ion sources include zinc lactate (¶ [0041]). 
Robinson et al. disclose wherein the composition may comprise one or more zinc ion source. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated zinc lactate into the composition of Robinson et al. since it is a known and effective zinc ion source as taught by Yang et al.
In regards to instant claim 1 reciting from 0.2% to 2.0% zinc lactate, Robinson et al. disclose wherein the one or more zinc ion sources are present in a total amount of about 0.05% to about 3%. Therefore, it would have been obvious to one of ordinary skill in the art to have selected an amount of zinc lactate within that range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to instant claim 3 reciting from 500 to 5000 ppm soluble zinc ion, the instant specification discloses in Tables 1 and 2 wherein a composition comprising 1.10% zinc lactate comprises 510-545 ppm soluble zinc. Since it would have been obvious to one of ordinary skill in the art to have selected an amount of zinc lactate from about 0.05% to about 3%, as discussed above, it would have been obvious to one of 
In regards to instant claim 5 reciting wherein the dentifrice composition is substantially free of stannous ions, Robinson et al. disclose wherein a stannous ion source is optional in the composition. Thus, it would have been obvious to one of ordinary skill in the art to have the composition of Robinson et al. free of a stannous ion source. 
	In regards to instant claim 9 reciting wherein the zinc penetration within dental biofilm is greater than 50%, the instant specification discloses in Table 2 wherein a formulation comprising zinc citrate has a zinc penetration within dental biofilm of 66.67%. Since the composition of Robinson et al. comprises zinc citrate, one of ordinary skill in the art would reasonably expect the composition of Robinson et al. to have a zinc penetration within dental biofilm of greater than 50%. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/024,824 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to have incorporated zinc lactate into the independent pending claim from the dependent claim of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-12 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACY LIU/Primary Examiner, Art Unit 1612